People v Brown (2015 NY Slip Op 09616)





People v Brown


2015 NY Slip Op 09616


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16484 4214/12

[*1] The People of the State of New York, Respondent, —
vRaymond Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Cheryl Williams of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered July 17, 2013, convicting defendant, upon his plea of guilty, of one Count of attempted criminal possession of a weapon int the second degree, and sentencing him to an aggregate term of two years and three years post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK